                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALFRED THOMPSON,                                           CIVIL ACTION
             Plaintiff,

                 v.

CITY OF PHILADELPHIA,                                      NO. 20-3134
JOHN P. DELANEY, Warden,
CORIZON HEALTH, INC., doing business
as “CORIZON,”
JOHN DOE MEDICAL PROVIDERS 1&2,
JANE DOE MEDICAL PROVIDERS 1&2,
               Defendants.

                                          ORDER

       AND NOW, this 26th day of May, 2021, upon consideration of defendants City of

Philadelphia and Warden John P. Delaney’s Motion to Dismiss Plaintiff’s First Amended

Complaint for Failure to State a Claim (Document No. 8, filed September 21, 2020) and plaintiff

Alfred Thompson’s Response to Defendants’ Motion to Dismiss the First Amended Complaint

(Document No. 9, filed October 5, 2020), for the reasons stated in the accompanying

Memorandum dated May 26, 2021, IT IS ORDERED that defendants City of Philadelphia and

Warden John P. Delaney’s Motion to Dismiss Plaintiff’s First Amended Complaint for Failure to

State a Claim is GRANTED IN PART and DENIED IN PART, as follows:

           1. That part of defendants’ motion which seeks dismissal of plaintiff’s claim of

willful misconduct against the City of Philadelphia is GRANTED; and

           2. The motion is DENIED in all other respects.

       IT IS FURTHER ORDERED that a preliminary pretrial conference will be scheduled

in due course.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
